Citation Nr: 1627898	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-21 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1984 to July 2008.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2014, the Board remanded the issues on appeal.  Those issues are now before the Board for further appellate review.


FINDINGS OF FACT

The Veteran's bilateral hearing loss is manifested by no more than Level II hearing in the right ear and no more than Level II hearing in the left ear.

The Veteran's service-connected hypertension condition required continuous medication to control.  The Veteran did not have diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more at any point during the appeal period.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b) , 4.85, 4.86, Diagnostic Code 6100 (2015).

The criteria for a compensable disability rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, prior to the initial rating decision in this matter, a March 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the veteran in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding records.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. 
§ 3.159(c).  

The Veteran had VA examinations for hypertension and hearing loss in June 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2015 VA examiners provided medical opinions based upon a review of the Veteran's claims file and an examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

Analysis

Applicable Laws

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a disability rating, see again 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of disability, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Bilateral Hearing Loss

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

The Veteran underwent VA examinations in April 2008 and June 2015.

The April 2008 examination report shows puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
25
30
25
LEFT
20
20
20
20
30

The puretone threshold average was 26.25 decibels in the right ear and 22.50 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 88 percent in the right ear and 76 percent in the left ear.  The above audiological findings show Level III hearing acuity in the right ear and Level III hearing acuity in the left ear under Table VI.  Under Table VII, these findings do not warrant a compensable rating.

The June 2015 examination report shows puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
25
40
45
LEFT
40
30
45
50
55

The puretone threshold average was 35 decibels in the right ear and 45 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 90 percent in the right ear and 90 percent in the left ear.

The above audiological findings show Level II hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI.  Under Table VII, these findings do not warrant a compensable rating.

The Board notes no exceptional pattern of hearing impairment pursuant to 38 C.F.R. § 4.86(b).

The Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss on his ability to carry conversations with others.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a compensable disability rating at any point during this appeal.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a compensable disability rating for bilateral hearing loss is not warranted.  In addition, the assignment of staged ratings has been considered and is not for application.  See Hart, supra.

Hypertension

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, as hypertensive vascular disease (hypertension and isolated systolic hypertension).  A minimum 10 percent rating is assigned for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A higher 20 percent rating requires diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  An even higher 40 percent rating requires diastolic pressure predominantly 120 or more.  And a still higher 60 percent rating, the highest possible under this DC, requires diastolic pressure predominantly 130 or more.  Id.  Note (1) in DC 7101 indicates hypertension must be confirmed by blood pressure readings taken 2 or more times on at least 3 different days.

The Veteran requires medication for treatment of his hypertension, but it has not caused or resulted in diastolic pressure predominantly of 100 or more, systolic pressure of predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

During his April 2008 VA examination, the Veteran reported being diagnosed with hypertension in August 2005.  The Veteran also reported that he was prescribed Lotrel to treat his hypertension, that his response to the medication was good, and that he experienced no side effects.  The Veteran's blood pressure readings were recorded as 130/75, 130/80, and 135/85.  In addition, the examiner noted that there was no finding of hypertensive heart disease.

A November 2013 VA treatment record reveals blood pressure readings of 154/91.  The Veteran denied headaches and chest pains.

At another VA examination in June 2015, the Veteran reported that he continued to take medication to control his hypertension.  The Veteran's blood pressure readings were 142/86, 140/84, and 136/89.  The examiner noted that the Veteran's hypertension did not impact his ability to work.  No additional remarks were provided.

Given the above-cited evidence, the Veteran does not have, and has not at any point during the appeal period, the required elevation of his blood pressure, either systolic or diastolic, required for a higher schedular rating.  Thus, a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his service-connected hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Other Considerations

In reaching the above conclusions, the Board also has considered whether the appellant is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the appeals period.

Specifically, as discussed above, the relevant hearing loss criteria contemplate the Veteran's puretone and speech discrimination scores as well as his own descriptions of how this disability impacts his ordinary conditions of daily life.  The evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.

With respect to the hypertension disability, the Veteran has been evaluated according to the effects associated with the currently manifested systolic and diastolic blood pressure readings.  A higher schedular evaluation is available, but the Veteran does not meet or more nearly approximate those criteria.  Additionally, VA's Schedule of Ratings contemplates a separate rating for hypertensive heart disease and hypertension complication of nephropathy, but the Veteran does not manifest either of these disorders.

The Board, therefore, has determined that the available schedular evaluations for the service-connected bilateral hearing loss and hypertension in this claim are adequate.  Therefore, referral of the Veteran's disabilities in this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455. Although the Veteran noted that his hearing loss disability makes it difficult to communicate with others, there is no evidence of unemployability related to the Veteran's disabilities.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to an initial compensable evaluation for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


